    Case: 1:17-md-02804-DAP Doc #: 3228 Filed: 03/16/20 1 of 5. PageID #: 492179



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION
OPIATE LITIGATION                                       MDL No. 2804

                                                        Case No. 17-MD-2804
This document relates to:
                                                        Judge Dan Aaron Polster
ALL CASES


             DEFENDANTS’ MOTION FOR LEAVE TO FILE SUR-REPLY
                IN OPPOSITION TO THE PEC’s AMENDED MOTION
          FOR ENTRY OF ORDER ESTABLISHING COMMON BENEFIT FUND

        Defendants1 hereby seek leave to file a 3.5-page sur-reply in opposition to the PEC’s

Amended Motion for Entry of Order Establishing Common Benefit Fund (Dkt. No. 3112). The

PEC’s reply (Dkt. No. 3212) is three times the length of its opening brief, attaches a Revised

Proposed Corrected Order that differs significantly from the original Proposed Order that

Defendants addressed in their responsive brief, and raises new arguments. Defendants should be

permitted to respond. See Order [non-document] granting Pharmacies’ Motion for leave to file a

sur-reply, dated as of November 15, 2019; Eldridge v. Cardif Life Ins. Co., 266 F.R.D. 173, 175

(N.D. Ohio 2010) (granting leave to file sur-reply). The sur-reply that Defendants seek leave to

file is attached as Exhibit A.


1
          This Motion is submitted by the following Defendants: AmerisourceBergen Corporation;
AmerisourceBergen Drug Corporation; Cardinal Health, Inc.; Cardinal Health 110, LLC; McKesson Corporation;
Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Anda, Inc.; Actavis
Elizabeth LLC; Actavis Laboratories FL, Inc., and f/k/a Watson Laboratories, Inc.-Florida; Actavis Laboratories
UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake City; Actavis LLC; Actavis Mid Atlantic LLC; Actavis Pharma,
Inc. f/k/a Watson Pharma, Inc.; Actavis South Atlantic LLC; Actavis Totowa LLC; Actavis Kadian LLC; Cephalon,
Inc.; Discount Drug Mart, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.; Par Pharmaceutical, Inc.;
Par Pharmaceutical Companies, Inc.; H. D. Smith, LLC, f/k/a H. D. Smith Wholesale Drug Co.; Henry Schein, Inc.;
Henry Schein Medical Systems, Inc.; Noramco, Inc.; Prescription Supply Inc.; Teva Pharmaceuticals USA, Inc.;
Warner Chilcott Company, LLC; and Watson Laboratories, Inc.
 Case: 1:17-md-02804-DAP Doc #: 3228 Filed: 03/16/20 2 of 5. PageID #: 492180



Dated: March 16, 2020
       New York, NY                       Respectfully submitted,

Mark H. Lynch                             Elaine Golin
Geoffrey E. Hobart                        Elaine Golin
Mark H. Lynch                             Kevin M. Jonke
Sonya D. Winner                           51 W. 52nd Street
Christian J. Pistilli                     WACHTELL, LIPTON, ROSEN & KATZ
COVINGTON & BURLING LLP                   New York, NY 10019
One CityCenter                            Tel.: (212) 403-1000
850 Tenth Street, NW                      Fax: (212) 403-2000
Washington, DC 20001                      EPGolin@wlrk.com
Tel.: (202) 662-5281                      KMJonke@wlrk.com
ghobart@cov.com
mlynch@cov.com                            Enu Mainigi
swinner@cov.com                           F. Lane Heard
cpistilli@cov.com                         Steven M. Pyser
                                          Ashley W. Hardin
Counsel for McKesson Corporation          WILLIAMS & CONNOLLY LLP
                                          725 Twelfth Street, N.W.
Robert A. Nicholas                        Washington, DC 20005
Robert A. Nicholas                        Tel.: (202) 434-5000
Shannon E. McClure                        Fax: (202) 434-5029
REED SMITH LLP                            emainigi@wc.com
Three Logan Square                        lheard@wc.com
1717 Arch Street, Suite 3100              spyser@wc.com
Philadelphia, PA 19103                    ahardin@wc.com
Tel.: (215) 851-8100
Fax: (215) 851-1420                       Counsel for Cardinal Health, Inc. and
rnicholas@reedsmith.com                   Cardinal Health 110, LLC
smcclure@reedsmith.com
                                          Charles C. Lifland
Counsel for AmerisourceBergen Drug        Charles C. Lifland
Corporation and AmerisourceBergen         Sabrina H. Strong
Corporation.                              O’MELVENY & MYERS LLP
                                          400 South Hope Street
                                          Los Angeles, CA 90071
                                          Tel.: (213) 430-6000
                                          clifland@omm.com
                                          sstrong@omm.com

                                          Counsel for Johnson & Johnson; Janssen
                                          Pharmaceuticals, Inc.; Ortho-McNeil-
                                          Janssen Pharmaceuticals, Inc. n/k/a Janssen
                                          Pharmaceuticals, Inc.; and Janssen
 Case: 1:17-md-02804-DAP Doc #: 3228 Filed: 03/16/20 3 of 5. PageID #: 492181



Pharmaceutica, Inc. n/k/a Janssen            Actavis Mid Atlantic LLC, Actavis Totowa
Pharmaceuticals, Inc.                        LLC, Actavis Kadian LLC, Actavis
                                             Laboratories UT, Inc. f/k/a Watson
James W. Matthews                            Laboratories, Inc.-Salt Lake City, and
James W. Matthews                            Actavis Laboratories FL, Inc., and f/k/a
Katy E. Koski                                Watson Laboratories, Inc.-Florida
Ana M. Francisco
FOLEY & LARDNER LLP                          Daniel G. Jarcho
111 Huntington Avenue                        Daniel G. Jarcho (D.C. Bar No. 391837)
Boston, MA 02199                             ALSTON & BIRD LLP
Tel.: (617) 342-4000                         950 F Street NW
Fax: (617) 342-4001                          Washington, DC 20004
jmatthews@foley.com                          Tel.: (202) 239-3254
kkoski@foley.com                             daniel.jarcho@alston.com
afrancisco@foley.com
                                             Cari K. Dawson (GA Bar No. 213490)
Counsel for Anda, Inc.                       Jenny A. Hergenrother
                                             GA Bar No. 447183
Timothy D. Johnson                           ALSTON & BIRD LLP
Timothy D. Johnson (OH No. 0006686)          1201 West Peachtree Street NW
CAVITCH, FAMILO & DURKIN CO. LPA             Atlanta, GA 30309
1300 East Ninth Street – 20th Floor          Tel.: (404) 881-7000
Cleveland, Ohio 44114                        cari.dawson@alston.com
Tel.: (216) 621-7860                         jenny.hergenrother@alston.com
Fax: (216) 621-3415
tjohnson@cavitch.com                         Counsel for Noramco, Inc.

Counsel for Discount Drug Mart, Inc.         John P. McDonald
                                             John P. McDonald
Eric W. Sitarchuk             .              C. Scott Jones
                                             Lauren M. Fincher
Eric W. Sitarchuk                            Brandan J. Montminy
Rebecca J. Hillyer                           LOCKE LORD LLP
MORGAN, LEWIS & BOCKIUS LLP                  2200 Ross Avenue, Suite 2800
1701 Market Street                           Dallas, TX 75201
Philadelphia, PA 19103-2921                  Tel.: (214) 740-8000
Tel.: (215) 963-5000                         Fax: (214) 756-8758
                                             jpmcdonald@lockelord.com
eric.sitarchuk@morganlewis.com
                                             sjones@lockelord.com
rebecca.hillyer@morganlewis.com              lfincher@lockelord.com
                                             brandan.montminy@lockelord.com
Counsel for Cephalon, Inc., Teva
Pharmaceuticals USA, Inc., Watson            Counsel for Henry Schein, Inc. and Henry
Laboratories, Inc., Actavis LLC, Actavis     Schein Medical Systems, Inc.
Pharma, Inc. f/k/a Watson Pharma, Inc.,
Warner Chilcott Company, LLC, Actavis
South Atlantic LLC, Actavis Elizabeth LLC,
 Case: 1:17-md-02804-DAP Doc #: 3228 Filed: 03/16/20 4 of 5. PageID #: 492182



John J. Haggerty                 .
John J. Haggerty
FOX ROTHSCHILD LLP
2700 Kelly Road, Suite 300
Warrington, PA 18976-3624
Tel.: (215) 345-7500
Fax: (215) 345-7507
jhaggerty@foxrothschild.com

Counsel for Prescription Supply Inc.

Jonathan L. Stern               .
Jonathan L. Stern
ARNOLD & PORTER KAYE
SCHOLER LLP
601 Massachusetts Avenue NW
Washington, DC 20001
Tel.: (202) 942-5000
Jonathan.Stern@arnoldporter.com

Counsel for Endo Health Solutions Inc.,
Endo Pharmaceuticals Inc., Par
Pharmaceutical, Inc., and Par
Pharmaceutical Companies, Inc.

William E. Padgett
William E. Padgett (IN No. 18819-49)
Kathleen L. Matsoukas (IN No. 31833-49)
BARNES & THORNBURG LLP
11 South Meridian Street
Indianapolis, IN 46204
Tel.: (317) 236-1313
william.padgett@btlaw.com
kathleen.matsoukas@btlaw.com

Counsel for H. D. Smith, LLC, f/k/a H. D.
Smith Wholesale Drug Co.
  Case: 1:17-md-02804-DAP Doc #: 3228 Filed: 03/16/20 5 of 5. PageID #: 492183



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 16, 2020, the foregoing was filed using

the Court’s CM/ECF filing system and will be served via the Court’s CM/ECF filing system on

all attorneys of record.


                                                                  /s/ Kevin M. Jonke
                                                                  Kevin M. Jonke
